Rule 219.     Annual registration of attorneys.


***


       (d)    On or before July 1 of each year, all attorneys required by this rule to pay
an annual fee shall file with the Attorney Registration Office a signed or electronically
endorsed form prescribed by the Attorney Registration Office in accordance with the
following procedures:

              (1)    The form shall set forth:


              ***



                      (iii)  The name of each Financial Institution, as defined in
              Pa.R.P.C. 1.15(a)(4), within or outside this Commonwealth in which the
              attorney [on May 1 of the current year or at any time during the
              preceding 12 months], from May 1 of the previous year to the date of
              the filing of the annual fee form, held funds of a client or a third person
              subject to Rule 1.15 of the Pennsylvania Rules of Professional Conduct.
              The form shall include the name and account number for each account in
              which the attorney held such funds, and each IOLTA Account shall be
              identified as such. The form provided to a person holding a Limited In-
              House Corporate Counsel License or a Foreign Legal Consultant License
              need not request the information required by this subparagraph.

              For purposes of this subparagraph, the phrase “funds of a client or a
              third person subject to Rule 1.15 of the Pennsylvania Rules of
              Professional Conduct” means funds that belong to a client or third
              person and that an attorney receives:

                     (A)    in connection with a client-lawyer relationship;

                     (B)   as an escrow agent, settlement agent, representative
              payee, personal representative, guardian, conservator, receiver,
              trustee, agent under a durable power of attorney, or other similar
              fiduciary position;

                     (C)   as an agent, having been designated as such by a client
              or having been so selected as a result of a client-lawyer relationship
              or the lawyer’s status as such;
                   (D)   in connection with nonlegal services that are not
            distinct from legal services;

                   (E)    in connection with nonlegal services that are distinct
            from legal services, and the attorney knows or reasonably should
            know that the recipient of the service might believe that the recipient
            is receiving the protection of a client-lawyer relationship; or

                   (F)   as an owner, controlling party, employee, agent, or as
            one who is otherwise affiliated with an entity providing nonlegal
            services and the attorney knows or reasonably should know that the
            recipient of the service might believe that the recipient is receiving
            the protection of a client-lawyer relationship.

                   Note: For purposes of subparagraph (iii), “funds of a
                   third person” shall not include funds held in: 1) an
                   attorney’s personal account held jointly; or 2) a custodial
                   account for a minor or dependent relative unless the
                   source of any account funds is other than the attorney
                   and his or her spouse.

                   If an attorney employed by a law firm receives fiduciary funds
                   from or on behalf of a client and deposits or causes the funds
                   to be deposited into a law firm account, the attorney must
                   report the account of deposit under this subparagraph (iii).


                    (iv)  Every account not reported under subparagraph (iii), that
            held funds of a client or a third [party] person, and over which the
            attorney had sole or shared signature authority or authorization to
            transfer funds to or from the account, during the same time period
            specified in subparagraph (iii). For each account, the attorney shall
            provide the name of the financial institution (whether or not the entity
            qualifies as a “Financial Institution” under Pa.R.P.C. 1.15(a)(4)), location,
            and account number.

                   Note: Regarding “funds of a third person,” see Note to
                   Rule 219(d)(1)(iii).

***

             (3)    Every attorney who has filed the form or elects to file the form
      electronically shall notify the Attorney Registration Office in writing of any
      change in the information previously submitted, including e-mail address, within

                                           2
      30 days after such change, which notice shall be sent by mail or facsimile
      transmission, provided, however, that any change in the information
      required by subsections (d)(1)(iii), (iv) and (v) (collectively relating to
      financial account information) that occurs after the filing of the form
      required by subdivisions (a) and (d)(1) of this rule need only be reported on
      the next regular annual fee form due July 1. Failure to timely register and
      file the next annual fee form shall not excuse this subsection’s requirement
      of reporting changes in financial account information on an annual basis
      on or before July 1, and failure to make such a report shall constitute a
      violation of this rule.


***




                                        3